FILED
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS                     November 30, 2005
                                    TENTH CIRCUIT
                                                                              Clerk of Court

 JAMES BOYCE HARMON,

          Plaintiff-Appellant,
 v.                                                          No. 05-3209
 E. GALLEGOS, and HARRY A.                            (D.C. No. 05-3163-SAC)
 LAPPIN,                                                     (D. Kan.)

          Defendants-Appellees.




                                 ORDER AND JUDGMENT*


Before BRISCOE, LUCERO, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.

      Plaintiff James Harmon, a federal prisoner appearing pro se, appeals from an order



      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
of the district court dismissing without prejudice his civil rights complaint for failure to

exhaust administrative remedies. We exercise jurisdiction pursuant to 28 U.S.C. § 1291

and affirm.

       At the time he filed his complaint, Harmon was housed at the United States

Penitentiary in Leavenworth, Kansas (USP-Leavenworth).1 In his complaint, Harmon

challenged as unconstitutional a no-smoking policy in place at USP-Leavenworth, and

sought both injunctive relief and damages. The district court dismissed Harmon’s

complaint without prejudice, noting that Harmon had failed to establish, or even allege,

that he had exhausted the administrative remedies available to him at USP-Leavenworth.

Harmon responded by filing a combined motion to alter or amend the judgment and to

amend his complaint to add additional claims concerning the conditions of confinement at

USP-Leavenworth. Notably, however, Harmon made no attempt to establish that he had

exhausted his administrative remedies with respect to the claims asserted in his original

complaint, or with respect to the new claims he sought to add. Indeed, Harmon’s motion

essentially conceded that he had not exhausted his administrative remedies. The district

court therefore denied Harmon’s motion.

       Under federal law, prisoners must exhaust “such administrative remedies as are

available” before suing over prison conditions. 42 U.S.C. § 1997e(a). The exhaustion

requirement applies even if the prisoner only requests monetary damages unavailable

       1
         Since filing his notice of appeal, Harmon has submitted a pleading to this court
indicating that he has been transferred from USP-Leavenworth to the United States
Penitentiary in Lewisburg, Pennsylvania.

                                              2
through administrative channels. Booth v. Churner, 532 U.S. 731, 741 (2001) (holding

that § 1997e(a) requires a § 1983 prisoner-plaintiff to exhaust administrative remedies

before filing suit, even when only requesting monetary damages); see also Yousef v.

Reno, 254 F.3d 1214, 1216 n. 1 (10th Cir. 2001) (applying Booth in a Bivens case). In

this case, the district court concluded, and we agree, that Harmon failed to exhaust the

administrative remedies available to him before filing suit. Thus, we agree with the

district court that the proper course was to dismiss Harmon’s complaint without

prejudice.

       AFFIRMED.

                                                 Entered for the Court


                                                 Mary Beck Briscoe
                                                 Circuit Judge




                                             3